ORDER
Upon consideration of the Consent to Disbarment from the practice of law filed by E. Newton Steely, Jr. in accordance with Maryland Rule 16-712d2, and the written recommendation of Bar Counsel, it is this 17th day of July, 2001,
ORDERED, by the Court of Appeals of Maryland, that E. Newton Steely be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of E. Newton Steely from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.